FILED
                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS         Tenth Circuit

                             FOR THE TENTH CIRCUIT                      November 30, 2016
                         _________________________________
                                                                       Elisabeth A. Shumaker
                                                                           Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,
                                                             No. 16-3120
v.                                                (D.C. No. 2:07-CR-20122-KHV-2)
                                                              (D. Kan.)
JOSE LOPEZ,

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before HARTZ, O’BRIEN, and PHILLIPS, Circuit Judges.
                   _________________________________

      Defendant Jose Lopez appeals the dismissal by the United States District Court for

the District of Kansas of his motion for a sentence reduction under 18 U.S.C.

§ 3582(c)(2). Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

      On April 8, 2009, Defendant pleaded guilty to possession with intent to distribute

500 grams or more of methamphetamine. The district court adopted his presentence

report (PSR), which stated that he had been apprehended with 10.62 kilograms of actual

methamphetamine. Under the 2009 Sentencing Guidelines the threshold weight of actual

*
  After examining the briefs and appellate record, this panel has determined unanimously
that oral argument would not materially assist in the determination of this appeal. See
Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered submitted
without oral argument. This order and judgment is not binding precedent, except under
the doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R.
32.1.
methamphetamine required to reach the maximum base offense level of 38 was 1.5

kilograms. See USSG § 2D1.1(c)(1) (2009). The district court set that offense level and

sentenced Defendant to 405 months in prison.

      Amendment 782 to the United States Sentencing Guidelines raised to 4.5

kilograms the threshold weight of actual methamphetamine needed to reach the

maximum base offense level of 38, see USSG § 2D1.1(c)(1) (2014); and Amendment 788

made that change retroactive. Defendant moved for a sentence reduction under those

amendments. The district court dismissed for lack of jurisdiction because Defendant’s

offense level remained the same under the amended guidelines.

      The dismissal was correct. Amendment 782 “did not lower [Defendant’s]

sentencing range because his [2009] conviction involved too much [actual

methamphetamine] for him to qualify for relief.” United States v. Gay, 771 F.3d 681,

683 (10th Cir. 2014); see also United States v. Pace, 650 F. App’x 940, 943 (10th Cir.

2016) (denying reduction when sentencing court determined that defendant was

responsible for sufficient drug quantity that guidelines amendment did not reduce offense

level (and hence did not reduce his guidelines sentencing range)). Because Defendant’s

sentencing range was not lowered by Amendment 782, he is not entitled to relief.

        We AFFIRM. Mr. Lopez’s motion to proceed in forma pauperis is DENIED.

                                            Entered for the Court


                                            Harris L Hartz
                                            Circuit Judge



                                            2